DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.

Response to Amendment
	Claims 1-4, 6-8, 20-23, and 25-27 are currently pending.  Claims 5, 9-19, and 24 are cancelled.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1-4, 6-8, 20-23, and 25-27 are rejected under the following new 103 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8, 20-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimasa et al (US 2011/0269038) in view of Guo (CN 104180517 A).
	Regarding claim 1-4 and 20-23, Yukimasa et al discloses a method of supplying (producing) steam in a fuel cell system comprising: 
generating steam in an internal evaporator “106” (steam generator) of the fuel cell system; 
feeding (supplying) water into a water tank (vessel) of the evaporator;
heating water in the water tank to a temperature above a vaporization temperature of the water using a heater (heating element) to generate steam; 
wherein an on-off valve “105” (water feed valve) opens to allow water into the evaporator (water tank) and closes to stop water from entering the evaporator; wherein the heater is controlled to suitably operate even after the stop of the hydrogen generating operation of the hydrogen generator which implies that the water in the water tank can be heated even when the fuel cell system is not in active operation ([0039], [0063],[0077]).
	However, Yukimasa et al does not expressly teach heating the water to a stand-by temperature of between about 80°C to about 90°C; while maintaining a water level of the water in the vessel between two control points; maintaining the water in the vessel at the stand-by temperature until steam generation is required in the fuel cell system (claim 1); heating the water in the vessel using a heating element coupled to the vessel to a stand-by temperature of about 80°C to about 90°C; maintaining a water level of the water in the vessel between two control points while simultaneously: maintaining the 
	Guo teaches the concept of heating water in a preheating water tank “2” (vessel of the internal steam generator) using a heating pipe “22” (heating element) coupled to the preheating water tank to 80°C when the water boiler (steam generator) does not carry out heating and is in a standby state; maintaining a water level in preheating water tank at an upper water level and a lower water level (two control point) by water level detection probe; and maintaining water in the preheating water tank at the standby temperature until steam generation is required (Abstract and [0035],[0042],[0057]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yukimasa method of supplying steam in a fuel cell system to include heating the water in the vessel using a heating element coupled to the vessel to a stand-by temperature of about 80°; while maintaining a water level of the water in the vessel between two control points; and maintaining the water in the vessel at the stand-by temperature until steam generation is required in the fuel cell system; wherein the step of maintaining the water in the vessel at the stand-by temperature is performed when the fuel cell system is in active operation; wherein the step of maintaining the water in the vessel at the stand-by temperature is performed when the fuel cell system is not in active operation in order to effectively recover and  evaporation is the conversion of a liquid to its vapor below the boiling temperature of the liquid and the rate of evaporation increases as the temperature increases.  Therefore, one of ordinary skill in the art would have been able to determine an optimum standby temperature for minimizing the rate of evaporation and start-up time of the fuel cell system using known chemistry principles for the properties of water.  Lastly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  Therefore, one of ordinary skill in the art would have recognized that the optimum standby temperature of the steam generator can be determined by routine experimentation.
In re Boesch, 205 USPQ 215 (CCPA 1980).  The steam generation rate is a result effective variable of optimizing the amount of steam needed to produce hydrogen in the reformer based upon a specific steam to carbon ratio.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). 

	Claims 6, 7, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yukimasa et al (US 2011/0269038) in view of Guo (CN 104180517 A) as applied to claim 1 above, and further in view of Zhang (CN 105276558 A).
	However, Yukimasa et al as modified by Guo does not expressly teach a heating element that is a low power density heater (claim 6); or a heating element that is an inductive heating coil positioned around the vessel interior (claim 7).  
	Zhang discloses a high pressure steam generator that includes an induction heating coil “6” (low power density heater) wound around a stainless steel body “13” (vessel) that rapidly generates high pressure steam (pg. 4, Example).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yukimasa/Guo method of supplying steam in 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 20-23, and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729